Additional Footnotes(1) Benjamin R. Jacobson is signing this Form 4: (a) on behalf of himself, (b) as the President and controlling shareholder of JPAF, Inc., which is the general partner of JPAF Limited Partnership, which is the general partner of JP Acquisition Fund II, L.P. ("JPAF II"); (c) as the managing partner of Jacobson Partners, which is the sole member of JPAF III LLC, which is the general partner of JP Acquisition Fund III, L.P. ("JPAF III"); and (d) as the designated filer and attorney-in-fact for each of Michael J. Fuchs, HVS Boxers LLC, Amcito Partners, L.P., Amcito G.P., Judith A. Little, Gregory S. Little, Jacqueline P. Little, Brandywine Managers, LLC, David C. Patterson, Nathan Gantcher, Gerald L. Parsky, Paul V. Hoagland, Barcam Holdings, Inc., Bernard Matte, Raymond P. Barbrick, Harrison R. Horan, Walter E. Cisowski, Timothy Whelan, John and Beverly Dickerson, Geraldine Ann Cachat, Jamie L. Goldberg, Trust FBO Nicolas Karlson, and Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson. (2) Benjamin R. Jacobson is a director of the issuer. Each of JPAF II, JPAF Limited Partnership, JPAF, Inc., JPAF III, JPAF III LLC, Jacobson Partners and Benjamin R. Jacobson are, or may be deemed to be, 10% beneficial owners of the issuer's Common Stock under Section 13(d). In addition, each of Benjamin R. Jacobson, JPAF II, JPAF Limited Partnership, JPAF, Inc., JPAF III, JPAF III LLC, Jacobson Partners, Michael J. Fuchs, HVS Boxers LLC, Amcito Partners, L.P., Amcito G.P., Judith A. Little, Gregory S. Little, Jacqueline P. Little, Brandywine Managers, LLC, David C. Patterson, Nathan Gantcher, Gerald L. Parsky, Paul V. Hoagland, Barcam Holdings, Inc., Bernard Matte, Raymond P. Barbrick, Harrison R. Horan, Walter E. Cisowski, Timothy Whelan, John and Beverly Dickerson, Geraldine Ann Cachat, Jamie L. Goldberg, Trust FBO Nicolas Karlson, and Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson is a member of a Section 13(d) group (the "Group") that owns more than 10% of the issuer's outstanding common stock.(A) James J. Morgan, a director of the issuer, is also a partner of Jacobson Partners and a member of the group with Benjamin R. Jacobson and the other joint filers (listed on the attached page) for the purposes Section 13(d) of the Exchange Act. Mr. Morgan will be filing a separate Form 4 with the SEC in connection with the events that require this statement.(B) George A. Kellner, a director of the issuer, is also a member of the group with Benjamin R. Jacobson and the other joint filers (listed on the attached page) for the purposes Section 13(d) of the Exchange Act. Mr. Kellner will be filing a separate Form 4 with the SEC in connection with the events that require this statement.(C) This Form 4 amends a prior filing on Form 4, dated as of May 19, 2003, as amended on May 19, 2003 (the "Prior Filing"), to add securities acquired by Edmund Gaffney on May 16, 2003, which were erroneously not previously reported.(D) Benjamin R. Jacobson will be filing a separate Form 3 on behalf of the Jacobson Partners Profit Sharing Plan in connection with the event requiring this statement. Joint Filer Information*JP Acquisition Fund II, L.P. 595 Madison Avenue, Suite 3100New York, NY 10022JP Acquisition Fund III, L.P. 595 Madison Avenue, Suite 3100New York, NY 10022JPAF Limited Partnership595 Madison Avenue, Suite 3100New York, NY 10022JPAF, Inc.595 Madison Avenue, Suite 3100New York, NY 10022JPAF III LLC595 Madison Avenue, Suite 3100New York, NY 10022Jacobson Partners595 Madison Avenue, Suite 3100New York, NY 10022Michael J. Fuchs9 West 57th StreetNew York, NY 10019HVS Boxers LLC9 West 57th StreetNew York, NY 10019Judith A. Little630 Fifth Avenue, Suite 2620New York, NY 10111Jacqueline P. Little630 Fifth Avenue, Suite 2620New York, NY 10111Gregory S. Little630 Fifth Avenue, Suite 2620New York, NY 10111Amcito G.P.630 Fifth Avenue, Suite 2620New York, NY 10111Amcito Partners, L.P.630 Fifth Avenue, Suite 2620New York, NY 10111Brandywine Managers, LLC880 Third Avenue, 3rd FloorNew York, NY 10022David C. Patterson880 Third Avenue, 3rd FloorNew York, NY 10022Nathan GantcherAlpha Investment Management LLC110 East 59th Street, 33rd FloorNew York, NY 10022Gerald L. ParskyAurora Capital Group10877 Wilshire Boulevard, Suite 2100Los Angeles, CA 90024Paul V. Hoaglandc/o Friendly's Ice Cream Corp.1855 Boston RoadWilbraham, MA 01095Bernard Matte3590 Avenue du MuseeMontreal, Quebec, CanadaH3G 2C7Barcam Holdings, Inc.3590 Avenue du MuseeMontreal, Quebec, CanadaH3G 2C7Raymond P. Barbrick28 Laurel DriveWillington, CT 06279Harrison R. Horan8523 Country Club DriveFranklin, WI 53132Walter E. Cisowski2211 Arnold Palmer Blvd.Louisville, KY 40245Timothy Whelan9325 Plumwood PlaceCrestwood, KY 40014John and Beverly Dickerson1028 Quaker Ridge WayDuluth, GA 30097Jamie L. Goldbergc/o Jacobson Partners595 Madison Avenue, Suite 3100New York, NY 10022Geraldine Ann Cachatc/o Jacobson Partners595 Madison Avenue, Suite 3100New York, NY 10022Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson595 Madison Avenue, Suite 3100New York, NY 10022Trust FBO Nicolas Karlson595 Madison Avenue, Suite 3100New York, NY 10022Edmund Gaffneyc/o Jacobson Partners595 Madison Avenue, Suite 3100New York, NY 10022
